DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2019 and 04/29/2021 are both considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Machine tool for detecting and cutting loads using machine learning.

Claim Objections
Claim 3 is objected to because of the following informalities: 
The limitation “a state observation unit that acquires state data that is information indicating a machining state in the cutting” in lines 5-6 should say “a state observation unit that acquires state data that is information indicating a machining state of the cutting performed”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a workpiece rotation mechanism” linked with “that causes a workpiece to rotate” [line 3 of claim 1]
“a control unit” linked with “that controls the spindle and the workpiece rotation mechanism in accordance with commands from a program” [lines 4-5 of claim 1]
“a cutting load detection unit” linked with “that detects a cutting load imparted on the workpiece by the tool” [lines 6-7 of claim 1]
“a state observation unit” linked with “that acquires state data that is information indicating a machining state in the cutting” [lines 6-7 of claim 3]
“a reward computation unit” linked with “that computes a reward on a basis of the state data and reward conditions” [lines 8-9 of claim 3]
“a machining condition adjustment learning unit” linked with “that performs machine learning of adjustment of the machining conditions” [lines 10-11 of claim 3]
“a machining condition adjustment unit” linked with “that decides, as an adjustment action, target parameters for the adjustment of the machining 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “control unit” as presented in the pending claim 1 is described in the specification to be implemented by a memory and a processor, where the control unit analyzes the program read from the memory to control the spindle and the workpiece rotation mechanism by acquiring state and determination data via sensors, paragraph [0018] – [0021]. The control unit performs, through an application, adjustment of the machining path and the cutting depth that control the machine tool for machining the workpiece, paragraph [0049]. There is sufficient structure in the specification to support the control unit. 
The “cutting load detection unit” as presented in the pending claim 1 is described in the specification as a current sensor to detect a load acting on the motor, paragraph [0019]. The cutting load detection unit detects a cutting load imparted on the workpiece by the tool, paragraph [0063]. There is sufficient structure in the specification to support the cutting load detection unit.  
The “state observation unit” as presented in the pending claim 3 is described in the specification to be included in the control unit which is implemented by a memory and a 
The “reward computation unit” as presented in the pending claim 3 is described in the specification to be included in the machine learning device, where the machine learning device may be provided in the control unit or may be provided in a personal computer or the like outside the control unit, paragraph [0030]. The reward computation/calculation unit calculates a reward using the state data and the determination data input from the state observation unit on the basis of conditions under which a reward in the machine learning is set by an operator or the like is provided and outputs the reward to value function update unit, paragraph [0031]. There is sufficient structure in the specification to support the reward computation unit. 
The “machining condition adjustment learning unit” as presented in the pending claim 3 is described in the specification to be included in the machine learning device, where the machine learning device may be provided in the control unit or may be provided in a personal computer or the like outside the control unit, paragraph [0030]. The machine condition adjustment learning unit, or the value function update unit, performs machine learning on the basis of state data acquired by the state observation unit and the reward calculated by the reward computation unit, paragraph [0038]. There is sufficient structure in the specification to support the machining condition adjustment learning unit. 
The “machining condition adjustment unit” as presented in the pending claim 3 is described in the specification to be included in the machine learning device, where the machine 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
The “workpiece rotation mechanism” as presented in the pending claim 1 is described in the specification as a mechanism that causes a workpiece to rotate, where the control unit controls the spindle and the workpiece rotation mechanism in accordance with the commands from a program on the basis of control data obtained as a result of the analysis of the control unit, paragraph [0018] – [0019]. However, the disclosure does not provide adequate structure, in particular, describing what kind of hardware the “mechanism” is made up of to perform the function of causing the workpiece to rotate. The specification does not demonstrate that the applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “the machining condition adjustment learning unit performs machine learning of the adjustment of the machining conditions as the adjustment action on a basis of the state data acquired by the state observation unit after a machining operation based on the output machining conditions after the adjustment and the reward computed by the reward computation unit” is indefinite and unclear under what basis the machining condition adjustment learning unit performs machine learning. This limitation will be interpreted to mean the machining condition 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sannomiya (US 20170108846 A1) in view of Takayama (US 20170357243 A1).
Regarding claim 1, Sannomiya teaches A machine tool (machine tool having a cutting tool for cutting a workpiece, paragraph [0042]) comprising: a spindle that causes a tool to rotate and move (the spindle motor constitutes a rotating unit for relatively rotating the workpiece and the cutting too, and the relative rotation of the workpiece and the cutting tool is achieved by rotation of the spindle, paragraph [0076]. The control rotates the spindle and moves the spindle, paragraph [0117]); a workpiece rotation mechanism that causes a workpiece to rotate (a rotating unit for relatively rotating the cutting tool and the workpiece, paragraph ]); a control unit that controls the spindle and the workpiece rotation mechanism in accordance with commands from a program (the control device including a control section to make the machine tool machine the workpiece via the relative rotation of the cutting tool and the workpiece and via the feeding of the cutting tool in the feed direction to the workpiece with the reciprocal vibration, paragraph [0042]. The control section rotates the spindle and moves the spindle, paragraph [0117]).
Sannomiya does not teach a cutting load detection unit that detects a cutting load imparted on the workpiece by the tool, wherein the control unit controls a cutting route such that a cutting depth of the workpiece cut with the tool in a region with a small cutting load is greater than the cutting depth in a region with a large cutting load within such a range that the cutting load detected by the cutting load detection unit does not exceed a predetermined load.
Takayama teaches a cutting load detection unit that detects a cutting load imparted on the workpiece by the tool (Takayama teaches detecting an abnormal load torque in a machine tool, paragraph [0052]), wherein the control unit controls a cutting route such that a cutting depth of the workpiece cut with the tool in a region with a small cutting load is greater than the cutting depth in a region with a large cutting load within such a range that the cutting load detected by the cutting load detection unit does not exceed a predetermined load (An abnormal load is determined to have been detected, for each load (servo motor), when the measured load current value D is greater than the sum (W+a) of the threshold value for detecting an abnormal load W and a predefined offset amount X, paragraph [0050]. abnormalities in load torque (load current), which changes depending on various factors such as cutting speed and cut depth, are correctly detected by, for example, comparing the measured .
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing data of the invention to have combined Sannomiya (directed to machine tool having a cutting tool for cutting a workpiece) to incorporate the teachings of Takayama (directed to perform control regarding the detected abnormal load torque in a machine tool with a predefined threshold value) and arrived at a machine tool for a cutting a workpiece comprising a spindle that is controlled to rotate and move, rotation of the cutting tool and workpiece, and detecting a cutting load imparted on the workpiece, where the control unit performs adjustment such that the cutting depth does not a predefined load threshold. One of ordinary skill in the art would have been motivated to make such a combination so that the machine tool can be adjusted according to the detected cutting load so that the tool continues to work even if there abnormal load torque resulting from, for example, machine crashing defect in a cutting tool, or damage in an numerical controller device, Takayama paragraph [0007].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sannomiya (US 20170108846 A1) and Takayama (US 20170357243 A1) further in view of machine translated Uno (JP 2017-191536). The machine translation of Uno (JP 2017-191536) is provided in the office action. 
Sannomiya teaches The machine tool according to claim 1 (machine tool having a cutting tool for cutting a workpiece, paragraph [0042]), wherein the control unit (the control section rotates the spindle and moves the spindle, paragraph [0117]) …,
Sannomiya does not teach controls the spindle in a direction in which a distance between a rotary axis of the workpiece rotated by the workpiece rotation mechanism and a rotary axis of the tool rotated by the spindle is longer in the region with the small cutting load than in the region with the large cutting load.
Uno teaches controls the spindle in a direction in which a distance between a rotary axis of the workpiece rotated by the workpiece rotation mechanism and a rotary axis of the tool rotated by the spindle is longer in the region with the small cutting load than in the region with the large cutting load (performing control such that a feeding speed is increased when a cutting amount is small and a spindle load is small, and the feeding speed is decreased when a cutting amount is large and the spindle load is large, description paragraph 2 (page 1)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing data of the invention to have combined Sannomiya and Takayama to incorporate the teachings of Uno (directed to controlling the spindle to decrease or increase feeding speed according to the size of the cutting load) and arrived at a machine tool with a control unit that controls the spindle in a direction based on the size of the cutting load.  One of ordinary skill in .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sannomiya (US 20170108846 A1) and Takayama (US 20170357243 A1) further in view of Shimizu (US 20180210406 A1).
Sannomiya teaches The machine tool according to claim 1 (machine tool having a cutting tool for cutting a workpiece, paragraph [0042]), …
Takayama teaches the machine learning device (Machine learning device, paragraph [0041]) includes a state observation unit that acquires state data that is information indicating a machining state in the cutting (State observation unit observes a state variable obtained based on at least one of information about a tool such as a cutting tool, moving direction of the tool, material of the work piece, cutting speed, main spindle revolution rate, and cutting depth, paragraph [0041]), …… , a machining condition adjustment learning unit that performs machine learning of adjustment of the machining conditions (The learning unit performs machine learning. The learning unit receives observed state variables (Din, Din′) from the state observation unit 31, creates training data, and learns a threshold value of detecting an abnormal load on the basis of the training data and the teacher data Dt inputted from the outside, paragraph [0042]).
Sannomiya and Takayama do not teach wherein the control unit includes a machine learning device that performs machine learning of adjustment parameters for machining conditions and an amount of adjustment of the adjustment parameters in cutting performed on the workpiece with the tool, 16the machine learning device includes …… a reward computation unit that computes a reward on a basis of the state data and reward conditions, …… , and a machining condition adjustment unit that decides, as an adjustment action, target parameters for the adjustment of the machining conditions and the amount of adjustment on a basis of a result of the machine learning of the adjustment of the machining conditions performed by the machining condition adjustment learning unit and the state data and adjusts the machining conditions in the cutting on a basis of the adjustment action, the machining condition adjustment learning unit performs machine learning of the adjustment of the machining conditions as the adjustment action on a basis of the state data acquired by the state observation unit after a machining operation based on the output machining conditions after the adjustment and the reward computed by the reward computation unit, and as the reward conditions, a negative reward is provided when vibration occurs, a positive reward is provided when the cutting performed on the workpiece with the tool increases the cutting load without exceeding a predetermined load range, and a negative reward is provided when the cutting load is decreased or the cutting load exceeds the predetermined load.
Shimizu teaches wherein the control unit includes a machine learning device that performs machine learning of adjustment parameters for machining conditions and an amount of adjustment of the adjustment parameters in cutting performed on the workpiece with the tool (a machine learning device acting as artificial intelligence is introduced into a numerical controller that controls a machine to perform the machine learning of the adjustment of an override control setting value, paragraph [0029]), 16the machine learning device includes …… a reward computation unit that computes a reward on a basis of the state data and reward conditions (The reward calculation section 24 analyzes state data input from the state , …… , and a machining condition adjustment unit that decides, as an adjustment action, target parameters for the adjustment of the machining conditions and the amount of adjustment on a basis of a result of the machine learning of the adjustment of the machining conditions performed by the machining condition adjustment learning unit and the state data and adjusts the machining conditions in the cutting on a basis of the adjustment action (The determination of the adjustment action of the override control setting value here is equivalent to an action a for machine learning. The adjustment action of the override control setting value may be performed in such a way that the selection of a gain (K.sub.p, K.sub.I, or K.sub.d) as an adjustment target and an adjustment degree of the selected gain, paragraph [0098]), the machining condition adjustment learning unit performs machine learning of the adjustment of the machining conditions as the adjustment action on a basis of the state data acquired by the state observation unit after a machining operation based on the output machining conditions after the adjustment and the reward computed by the reward computation unit (In the machine learning performed by the override control setting value adjustment learning section 25, a state s.sub.t is defined by the combination of state data at certain time t, the determination of the adjustment action of an override control setting value and the output of the determined adjustment action to the numerical controller 1 by the override control setting value adjustment amount determination section 27 that will be described later according to the defined state s.sub.t to actually adjust the override control setting value are equivalent to an action a.sub.t, and a value calculated by the reward calculation section 24 based on state data acquired by the state , and as the reward conditions, a negative reward is provided when vibration occurs, a positive reward is provided when the cutting performed on the workpiece with the tool increases the cutting load without exceeding a predetermined load range, and a negative reward is provided when the cutting load is decreased or the cutting load exceeds the predetermined load (In addition, in the embodiment, an increase and decrease in cycle time (positive/negative reward), a reduction in load on a spindle (positive/negative reward), breakage of a tool (negative reward), machining accuracy (positive/negative reward), or the like is employed as a reward (the reward r.sub.t described in “(1) Machine Learning”) to be given to the machine learning device 20. Note that an operator may appropriately set as to which data is used to determine a reward, paragraph [0076]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing data of the invention to have combined Sannomiya and Takayama to incorporate the teachings of Shimizu (directed to the machine learning device) and arrived at a machine tool with a control unit that includes a machine learning device that performs the adjustment of the cutting tool when the cutting is performed on the workpiece, where the machine learning device includes a state observation unit, a reward computation unit, and a learning/decision unit. One of ordinary skill in the art would have been motivated to make such a combination so that breakage of a tool or an over heat at a part having a large load is prevented, paragraph [0002], since the reward calculation section may calculate the reward, based on at least any of cycle time of an action of the machine, a load on a spindle of the machine, breakage of a tool attached to the machine, and machining accuracy of a workpiece machined by the machine, paragraph [0017].

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nagano (US 20180181108 A1) teaches performing machine learning of adjustment of the machining path and the machining conditions. Ishii (US 20170315535 A1) teaches control device for machining tool. Nakazawa (US 20170090430 A1) teaches machine learning apparatus to command electric motor with a status observing part. Uno (US 20170300030 A1) teaches a numerical controller can suppress overshoot in adaptive control and includes a speed calculation unit and a spindle load correction unit. Xu (US 20180341244 A1) teaches a controller and a machine learning device for a cutting tool. Kakino (US 7101126 B2) teaches a cutting force detection method and machining control method and apparatus based on detected cutting force. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURYA RATNAKAR whose telephone number is (571)272-1638. The examiner can normally be reached Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 5712705935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/M.R./            Examiner, Art Unit 2117                                                                                                                                                                                            
/ROCIO DEL MAR PEREZ-VELEZ/            Supervisory Patent Examiner, Art Unit 2117